Case: 17-40012      Document: 00514083820         Page: 1    Date Filed: 07/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 17-40012                                    FILED
                                  Summary Calendar                              July 21, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MICHAEL MEDINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:16-CR-250-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Michael Medina appeals his guilty plea to one count of possession with
intent to distribute more than five kilograms of cocaine in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(A), and 18 U.S.C. § 2. He asserts that the factual basis for
his guilty plea was inadequate because the Government failed to meet its
obligation to prove that he had knowledge of the particular type and quantity
of controlled substance involved in his offense.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40012   Document: 00514083820     Page: 2   Date Filed: 07/21/2017


                                No. 17-40012

      As Medina concedes, his argument is foreclosed by United States v.
Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which held that Flores-
Figueroa v. United States, 556 U.S. 646 (2009), did not overturn United States
v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the Government is
not required to prove knowledge of the drug type and quantity as an element
of a 21 U.S.C. § 841 drug offense.    Accordingly, the motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                      2